Citation Nr: 0830338	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
restrictive lung disease secondary to granulomatous disease.  

2.  Entitlement to service connection for numbness of the 
left upper extremity, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for neuropathy of the 
lower extremities, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1971.  

By rating action in February 2003, the RO, in part, denied 
direct service connection for numbness of the left upper 
extremity and neuropathy of the lower extremities.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the RO 
which, in part, denied service connection for coronary artery 
disease, and a November 2005 decision which, in part, denied 
service connection for the remaining two issues on appeal, 
claimed as due to herbicide exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his substantive appeal, received in May 2007, the veteran 
requested a hearing before a member of the Board in 
Washington, DC.  Prior to being scheduled for the requested 
hearing, the veteran indicated in August 2008 that he would 
accept a videoconference hearing in lieu of a hearing in 
Washington, DC.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

As soon as is practicable, the veteran 
should be scheduled for a videoconference 
hearing before member of the Board at the 
RO.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


